   8:20-cr-00189-BCB-MDN Doc # 79 Filed: 12/02/20 Page 1 of 2 - Page ID # 197




                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF NEBRASKA

 UNITED STATES OF AMERICA,

                        Plaintiff,
                                                                      8:20-CR-189
         vs.

 JOSEPH RAUBER, ALMENDRA                                                 ORDER
 ESCOBEDO-OROZCO, MARIA
 SANCHEZ-DELGADO, AND SILVIA
 FLORES MARTINEZ,

                        Defendants.

       This matter is before the Court on the United States of America’s Motion to Dismiss

Certain Property from the Forfeiture Allegation and Bill of Particulars. Filing 78. The United

States seeks to dismiss forfeiture allegations relating to the following property listed in section

2(c) of the Forfeiture Allegation within the Indictment (Filing 1 at 3-4) and section 2(f) of the Bill

of Particulars for Forfeiture of Property (Filing 65 at 2-3):

   (1) Marlin model 5510, 10 gauge rifle;

   (2) O.F. Mossberg & Sons Inc. model 10, 22 S.L. & L.R. rifle;

   (3) Winchester model 63, .22 caliber rifle;

   (4) Remington model Nylon 66, .22 caliber rifle;

   (5) Beretta model 686 Onyx, 12 gauge;

   (6) Winchester model 12, 12 gauge shotgun;

   (7) Savage model 11, .223 caliber rifle;

   (8) Ruger model GP100, .357 magnum handgun;

   (9) Ruger model Blackhawk, .45 caliber handgun;

   (10) Smith & Wesson, .38 caliber handgun;

   (11) Hawes Firearms Company model 99, .22 caliber handgun;
  8:20-cr-00189-BCB-MDN Doc # 79 Filed: 12/02/20 Page 2 of 2 - Page ID # 198




   (12) U.S. five shot revolver, .32 caliber handgun;

   (13) Colt revolver, model Navy, .36 caliber handgun;

   (14) Stoeger model STR-9, 9mm handgun;

   (15) SCCY, model CPX-2, serial # 355757, 9 mm handgun;

   (16) Taurus revolver, .357 Magnum handgun; and

   (17) Taurus, model Protector Poly, .357 Magnum handgun.

       The Court has reviewed the record in this case and finds leave should be granted to dismiss

the identified property from the Forfeiture Allegation of the Indictment and the Bill of Particulars.

Accordingly,

       IT IS ORDERED:

       1. The United States of America’s Motion to Dismiss Certain Property from the Forfeiture

           Allegation and Bill of Particulars (Filing 78) is granted; and

       2. The forfeiture allegations contained with the Indictment (Filing 1) and Bill of

           Particulars (Filing 65) involving the above-listed firearms are hereby dismissed.

       Dated this 2nd day of December, 2020.

                                                      BY THE COURT:


                                                      __________________________
                                                      Brian C. Buescher
                                                      United States District Judge
